Name: Council Regulation (EEC) No 1122/78 of 22 May 1978 amending Regulation (EEC) No 2511/69 laying down special measures for improving the production and marketing of Community citrus fruit and Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  marketing;  prices;  consumption
 Date Published: nan

 30. 5 . 78 Official Journal of the European Communities No L 142/13 COUNCIL REGULATION (EEC) No 1122/78 of 22 May 1978 amending Regulation (EEC) No 2511/69 laying down special measures for improving the production and marketing of Community citrus fruit and Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables THE COUNCIL OF THE EUROPEAN COMMUNITIES, taken of the transport costs as defined in Article 23 of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ( s), as last amended by Regulation (EEC) No 1034/77, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment (*), Having regard to the opinion of the Economic and Social Committee (2), Whereas Article 6 of Council Regulation (EEC) No 2511/69 of 9 December 1969 laying down special measures for improving the production and marketing of Community citrus fruit (3), as last amended by Regu ­ lation (EEC) No 1034/77 (4), extended the granting of financial compensation for the marketing of lemons until the end of the 1977/78 marketing year; Whereas these measures have encouraged the marketing of better quality products ; whereas such a trend should be furthered by retaining these measures in the coming marketing year; whereas , therefore, when calculating the reference price for lemons, account should not be Article 1 In the second paragraph of Article 6 of Regulation (EEC) No 2511/69 '1 June 1978 ' shall be replaced by '1 June 1979'. Article 2 In the first indent of the first subparagraph of Article 23 (2 ) of Regulation (EEC) No 1035/72 '31 May 1978 ' shall be replaced by '31 May 1979'. Article 3 This Regulation shall enter into force on the day follow ­ ing its publication in the Official Journal of the Euro ­ pean Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 May 1978 . For the Council The President K. HEINESEN (*) OJ No C 85 , 10 . 4 . 1978 , p. 31 . (2) OJ No C 101 , 26. 4 . 1978 , p. 10. (3) OJ No L 318 , 18 . 12 . 1969, p. 1 . (4) OJ No L 125 , 19. 5 . 1977, p. 1 . ( s) OJ No L 118 , 20. 5 . 1972 , p. 1 .